 Case 2:21-cv-00249-JLB-NPM Document 1 Filed 03/23/21 Page 1 of 7 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION



 CONNIE COLLETT, an individual,                            CIVIL ACTION

                       Plaintiffs,
                                                           Case No. 2:21-cv-249
 v.
                                                           Judge:
 GRASP TECHNOLOGIES, INC., an Ohio
 corporation,                                              Mag. Judge:

                       Defendant.



                    COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, CONNIE COLLETT (“COLLETT”), by and through

undersigned counsel, and state the following for her Complaint:

                                     CAUSES OF ACTION

       1.     This is an action brought under the federal Fair Labor Standards Act ("FLSA") and

common law for unpaid overtime wages.

                                          PARTIES

       2.     The Plaintiff, CONNIE COLLETT (“COLLETT”) is an individual and a resident

of Florida who at all material times resided in Collier County, Florida and worked for the

Defendant in Collier County, Florida. At all material times, COLLETT was employed by the

Defendant as a project analyst and was paid on a salary basis. A great number of the customers

COLLETT served were companies located in other states. COLLETT began the flow of

interstate commerce for by, inter alia, exchanging information using electronic and telephone

communications to and from interstate persons and entities, generating and processing billing,


                                               1
  Case 2:21-cv-00249-JLB-NPM Document 1 Filed 03/23/21 Page 2 of 7 PageID 2




which collected funds from out-of-state sources. COLLETT performed work in Collier County,

Florida, which is within the Middle District of Florida, during the events giving rise to this case.

COLLETT was an employee within the contemplation of 29 U.S.C. 203(e)(1). Thus, pursuant to

28 U.S.C. 1391(b), venue for this action lies in the Middle District of Florida.

       3.      The Defendant, GRASP TECHNOLOGIES, INC. (“GRASP”) is a Florida

limited liability corporation and has a principal place of business located in Ohio. GRASP has

gross annual income well in excess of $500,000.00 per year and is engaged in interstate and

international commerce; it is a covered employer under the FLSA (29 U.S.C. §203(d), (r) and (s)).

GRASP’s website boasts that it was “[f]ounded in 1996, Grasp Technologies is the leading

provider of travel data management, visualization and payment solutions in the T&E industry.

Initially founded to address the critical need for customized reporting and data management in the

travel industry, we’ve held to our belief in helping our customers thrive and to succeed by

transforming data into useful intelligence… We are obsessed with solving complex problems in

aggregating, consolidating, normalizing, translating, cleaning and visualizing data for travel

agencies/TMCs, corporations, governments and other technology providers around the world.”

GRASP’s employees are engaged in interstate commerce and their business model specifically

involves interstate purchases and services. GRASP collects monies, most of which is from out-of-

state financial institutions. GRASP has the authority to hire, fire, assign work, withhold work and

affect the terms and conditions of persons like Plaintiff. GRASP supervised and controlled

Plaintiff’s work schedules and conditions of employment, in addition to determining the rate and

method of payment for Plaintiff. GRASP maintains employment records of Plaintiff. GRASP was

the employer of Plaintiff.




                                                 2
  Case 2:21-cv-00249-JLB-NPM Document 1 Filed 03/23/21 Page 3 of 7 PageID 3




                                   JURISDICTION AND VENUE

       4.      This Court has jurisdiction of this matter under 28 U.S.C. §1331, 1343(4), 2201

and 2202 and pursuant to the Fair Labor Standards Act (FLSA") 29 U.S.C. §§216(b) and 217. The

jurisdiction of this Court is invoked to secure the protection and redress of the deprivation of rights

secured by the FLSA.

       5.      Venue is proper in the United States District Court for the Middle District of Florida

because the Plaintiff worked in, and the Defendant conducts business in, and some or all of the

events giving rise to Plaintiff’s claims occurred in Collier County, Florida, which is within the

Middle District of Florida. Venue is proper in the Fort Myers Division under Local Rule 1.02(b)(5)

since the action accrued in Lee County, which is within the Fort Myers Division.

                                   GENERAL ALLEGATIONS

       6.      COLLETT began her employment with the Defendant on July 5, 2015.

       7.      COLLETT’s role was non-management and did not include advising the

Defendant regarding violations of state or federal wage/hour law.

       8.      However, COLLETT was not exempt under the FLSA, but rather should have

always been deemed an hourly employee, because the Defendant:

               a. Failed to allow COLLETT to possess or execute primary job duties that

                   consisted of exercising independent judgment with respect to matters of

                   significance;

               b. Failed to allow COLLETT to supervise any other employees, or have the

                   authority to affect the terms and conditions of any other employees’

                   employment;




                                                  3
Case 2:21-cv-00249-JLB-NPM Document 1 Filed 03/23/21 Page 4 of 7 PageID 4




          c. Failed to have COLLETT’s duties be directly involved with the administration

             of the Defendant’s business;

          d. Failed to allow COLLETT any management duties whatsoever;

          e. Failed to allow COLLETT to make decisions on behalf of the Defendant that

             consisted of exercising any independent judgment on matters of significance;

          f. Failed to allow COLLETT any authority to make decisions that bind the

             Defendant;

          g. Failed to allow COLLETT authority to formulate, affect, interpret, or

             implement management policies or operating practices;

          h. Failed to allow COLLETT major assignments in conducting the operations of

             the business;

          i. Failed to allow COLLETT work that affects business operations to a

             substantial degree;

          j. Failed to allow COLLETT authority to commit the employer in matters that

             have significant financial impact;

          k. Failed to allow COLLETT authority to waive or deviate from established

             policies and procedures without prior approval;

          l. Failed to allow COLLETT authority to negotiate and bind the company on

             significant matters;

          m. Failed to require COLLETT to provide consultation or expert advice to

             Defendant’s management;

          n. Failed to allow COLLETT involvement in planning long or short-term

             business objectives;



                                            4
  Case 2:21-cv-00249-JLB-NPM Document 1 Filed 03/23/21 Page 5 of 7 PageID 5




               o. Failed to allow COLLETT to investigate and resolve matters of significance

                   on behalf of management;

               p. Failed to allow COLLETT to represent the company in handling complaints,

                   arbitrating disputes or resolving grievances;

               q. Failed to assign COLLETT to perform work in functional areas such as tax,

                   finance, accounting, budgeting, auditing, insurance, quality control, purchasing,

                   procurement, advertising, marketing, research, safety and health, personnel

                   management, human resources, employee benefits, labor relations, public

                   relations, government relations, computer network, internet and database

                   administration, legal and regulatory compliance, and similar activities;

               r. Required COLLETT to take direction as to how to perform her job duties, and

                   what tasks to perform, from her supervisors, and;

               s. Assigned COLLETT only duties that did not require her to perform work

                   directly related to assisting with the running or servicing of the Defendant’s

                   business (as distinguished, for example, selling the Defendant’s product).

       9.      COLLETT was required by the Defendant to work fifty (50) hours per week, and

did so without proper overtime compensation.

       10.     COLLETT’s employment ended on or about September 14, 2020 without the

Defendant having properly compensated her for hundreds of overtime hours in the 3-years

preceding the filing of this action.

       11.     The Defendant's practices alleged above establish that the Plaintiff was not FLSA-

exempt but rather a non-exempt employee whom the Defendant misclassified in violation of the

FLSA because she performed work for the benefit of the Defendant for which she was not



                                                 5
  Case 2:21-cv-00249-JLB-NPM Document 1 Filed 03/23/21 Page 6 of 7 PageID 6




compensated. To the extent that such work is performed during a work week in which Plaintiff has

worked in excess of forty (40) hours per week, such practice further violates the overtime pay

provisions of the FLSA by virtue of the Defendant’s failure to pay compensation at a rate of one

and one-half (1 and 1/2) times Plaintiff’s regular rate of pay.

       12.      The Defendant’s practices alleged supra, requires employees like Plaintiff to

perform work for the benefit of the Defendant for which the employees are not compensated and

thus the Defendant has been unjustly enriched.

       13.      The Defendant misclassified Plaintiff as FLSA-exempt and proper records of her

hours worked would reflect uncompensated overtime.

       14.      The Defendant did not pay Plaintiff proper overtime.

       15.      The Defendant should have been paying Plaintiff on an hourly, non-exempt rate

during the entire course of their employment with the Defendant.

       16.      Notwithstanding the same, the Defendant still refused to properly compensate

Plaintiff on an hourly, non-exempt basis in compliance with the FLSA. The Defendant thus failed

to act in good faith and did not have a reasonable belief they had complied with the FLSA.

       17.      The Defendant has violated the FLSA by failing to pay overtime wages to Plaintiff.

                COUNT I: VIOLATION OF THE FLSA- UNPAID OVERTIME

       18.      The Plaintiff hereby incorporates Paragraphs 1-17 in this Count as though fully set

forth herein.

       19.      Plaintiff was actually covered, non-exempt employee under the FLSA at all times

during her employment with the Defendant.

       20.      The Defendant was required by the FLSA to pay Plaintiff at least time and one-half

for all hours worked by them in excess of 40 hours per week.



                                                  6
  Case 2:21-cv-00249-JLB-NPM Document 1 Filed 03/23/21 Page 7 of 7 PageID 7




        21.     The Defendant had operational control over all aspects of Plaintiff’s day-to-day

functions during her employment, including compensation.

        22.     The Defendant was Plaintiff’s employer and are liable for violations of the FLSA

in this case.

        23.     The Defendant violated the FLSA by failing to pay Plaintiff at least time and one-

half for all hours worked over 40 per week.

        24.     The Defendant has willfully violated the FLSA in refusing to pay Plaintiff’s proper

overtime for all hours worked over 40 per week.

        25.     As a result of the foregoing, Plaintiff has suffered damages of lost wages.

        26.     The Defendant is the proximate cause of Plaintiff’s damages.

        WHEREFORE, the Plaintiff prays that this Honorable Court enter a Judgment in her favor

and against the Defendant for an amount consistent with evidence, together with liquidated

damages, the costs of litigation, interest, and reasonable attorneys’ fees.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b) and the Seventh Amendment to the United States, the

Plaintiff demands a trial by jury as to all issues triable as of right.

                                        Respectfully submitted,



Dated: March 23, 2020                   /s/ Benjamin H. Yormak
                                        Benjamin H. Yormak
                                        Florida Bar Number 71272
                                        Trial Counsel for Plaintiff
                                        Yormak Employment & Disability Law
                                        9990 Coconut Road
                                        Bonita Springs, Florida 34135
                                        Telephone: (239) 985-9691
                                        Fax: (239) 288-2534
                                        Email: byormak@yormaklaw.com

                                                    7
